DETAILED ACTION

Claim Status
Claims 1-3, 5-7, 10-14, 17-20 is/are pending.
Claims 1-3, 5-7, 10-14, 17-20 is/are rejected.
Claim 4 is/are previously cancelled by Applicant.
Claim 8-9, 15-16 is/are cancelled in the Claim Amendments filed 05/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 5-7, 10, 17-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a limited range of polyester resins A; a limited range of thermoplastic resins B; a limited range of A layer compositions; a limited range of B layer compositions; does not reasonably provide enablement for the entire recited compositional ranges of polyester resins A, thermoplastic resins B, A layer, and B layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make: 
(i) multilayer films having the recited reflectance band having reflectance of 30% or more and containing multi-layer structure units having a surface with a refractive index of 1.68-1.80 and a critical load of 15 mN (claims 1-3, 5-7, 10);
  
(ii) multilayer films having the recited reflectance band having reflectance of 30% or more and containing multi-layer structure units having a surface with a refractive index of 1.68-1.80 (claim 17); 

(iii) multilayer films having the recited reflectance band having reflectance of 30% or more within a wavelength range of 900-1400 nm (claim 18);
 
over the entire scope of the present claims.

MPEP 2164.01(a)    Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example, but not limited to:
• the majority of the claims do not contain any limitations with respect to the thermoplastic resins B;

• the majority of the claims do not contain limitations as to the amounts of structures represented by formula (1) in thermoplastic resins B;

• the claims do not contain any limitations with respect to: (1) the amounts and/or types of dicarboxylic acid(s); and/or (2) the amounts and/or types of diol component(s) other than those diols which produce structures represented by formula (1);

• the claims do not contain any limitations with respect to: (1) the amounts and/or types of dicarboxylic acid(s); and/or (2) the amounts and/or types of diol component(s) other than those diols which form the polyester resins A and/or polyester resins B.
 
 	With respect to Wand factors (B)-(E), Applicant asserts that: (1) the recited structure represented by formula (1) in claims 1, 17-18 are critical and essential for obtaining the recited combination of critical load in a scratch test and reflection bandwidth having a reflectance of 30% or more (claim 1) or reflection bandwidth having a reflectance of 30% or more (claim 17-18), relying on the working and comparative Examples in the specification, in particular comparative Examples 5, 8-10, 13-14; (2) the effect of the recited structure represented by formula (1) in claims 1, 17-18 are not a result-effective variable and one of ordinary skill in the art would not recognize the significance of the recited structure represented by formula (1) with respect to obtaining films with critical loads of 15 mN (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claim 1, 17-18). 
 	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses multilayer optical films utilizing a limited range of polyester resins A and thermoplastic resins B which exhibit the recited critical loads of 15 mN (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18). 
	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the criticality of the recited structure represented by formula (1) and the unanticipated effect of the recited structure represented by formula (1) on critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18), it is the Examiner’s position that undue experimentation would be required to achieve the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using polyester resins A and/or thermoplastic resins B which are encompassed by the present claims, but are substantially different from those used in the working Examples in the specification.
 	The disclosure as originally filed only discloses achieving the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using polyester resins A in which the naphthalate dicarboxylate units are the entirety of the carboxylate units and ethylene glycol units are the only other glycol unit, while the present claims contain no limitations with respect to the type(s) and amount(s) of specific carboxylate units (aside from the required mere presence of naphthalate dicarboxylate units with respect to claims 17-18) and/or contain no limitations with respect to the type(s) and amount(s) of glycol units (aside from the required presence of the structures represented by formula (1)).  Applicant has not provided adequate guidance with respect to modifications or adjustments (e.g., to polyester resin A’s composition, thermoplastic resin B’s composition, the optical design of the multi-layer structure or unit, etc.)  which might be required to obtain the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) if a non-trivial amount of other types of carboxylate units (e.g., terephthalate, isophthalate, etc.) and/or non-trivial amount of other glycol units (e.g., 1,3-propylene glycol, 1,4-butane diol; cyclohexanedimethanol; neopentyl glycol; etc.) are present, since the presence of non-trivial amounts of these other carboxylate and/or glycol units are reasonably expected to have a material effect on the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18), as evidenced by Applicant’s own working and comparative Examples.
	The disclosure as originally filed only discloses achieving the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using only two types of polyethylene terephthalate-based copolyester materials containing a very limited range of carboxylate and/or glycol modifiers as the thermoplastic resin B.  In contrast, claims 1-3, 8-10, 17-18 contain no limitations with respect to the composition of thermoplastic resin B, while claims 5-7 contain no limitations with respect to the types and/or amounts of dicarboxylate units and diol units in polyester resin B, aside from the required mere presence (claim 5-6) or in amounts of 0.5-40 mol% (claim 7) of the recited structure represented by formula (1). Applicant has not provided adequate guidance with respect to modifications or adjustments (e.g., to polyester resin A’s composition, thermoplastic resin B’s composition, the optical design of the multi-layer structure or unit, etc.) which might be required to obtain the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) if different thermoplastic resins B (e.g., acrylic resins, polycarbonate, polyolefins, fluorinated polymers, etc.) or different polyester resins B (e.g., copolyesters containing carboxylate groups such as isophthalate, sulfonated carboxylates, etc. and glycol groups such as 1,3-propylene diol, 1,4-butane diol, neopentyl glycol, etc.) are used as a non-trivial component or the entirety of layer B, since different types of thermoplastic resins and different types of polyesters generally have materially different optical, thermal, and/or other physical properties, which are reasonably expected to have a material effect on the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18).   
 	In view of the above, it is the Examiner’s position that the disclosure as originally filed does not enable one of ordinary skill in the art to make the invention commensurate in scope with the entire recited compositional ranges of polyester resins A, thermoplastic resins B, A layer, and B layer without undue experimentation, and that it would require more than routine experimentation to obtain multilayer films with the recited critical loads in a scratch test (claim 1) and/or reflection bandwidth having a reflectance of 30% or more (claims 1, 17-18) using polyester resins (A) and/or thermoplastic resins (B) and/or structures represented by formula (1) which are materially different from those used in the working Examples in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-7, 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 	Claim 1 is vague and indefinite because it is unclear whether the words “at least one surface” in the phrase “wherein at least one surface of said multi-layer structure unit has a refractive index of 1.68 or more and 1.8 or less” refers to the A layer “arranged as at least one surface layer of the said multi-layer structure unit”, or whether the phrase can apply to a non-A layer surface of the multi-layer structure unit.
	Claim 1 is vague and indefinite because it is unclear whether the words “said surface” in the phrase “wherein said surface has a critical load of 15 nM or less at 100ºC in a scratch test” refers to the A layer “arranged as at least one surface layer of the said multi-layer structure unit”, or whether the phrase can apply to a non-A layer surface of the multi-layer structure unit.
 	Claim 1 is vague and indefinite because it is unclear whether the words “at least one surface” in the phrase “reflectance measured on at least one surface side of said multi-layer structure unit” refers to the A layer “arranged as at least one surface layer of the said multi-layer structure unit”, or whether the phrase can apply to a non-A layer surface of the multi-layer structure unit.
	Claims 2-3, 5-7, 10 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	NEVITT ET AL (US 2006/0232863),
	in view of HEBRINK ET AL (US 2003/0072931),
 	and in view of OUDERKIRK ET AL (US 6,565,982), 
	and in view of SHETTY ET AL (US 5,089,318),
 	and in view of HIRAHARA ET AL (US 4,814,366).
	NEVITT ET AL ‘863 discloses multilayer optical films (MOF) comprising:
(1) first optical layers comprising a birefringent first copolyester (corresponding to recited “thermoplastic resin (resin B)”) comprising:

(i) carboxylate units comprising first main carboxylate units (e.g., naphthalate) and optionally first comonomer carboxylate units; and

(ii) glycol units comprising first main glycol units (e.g., ethylene, etc.) and first comonomer glycol units (e.g., derived from ether glycols such as diethylene glycol, triethylene glycol, polyethylene glycol, etc.);

(2) second optical layers comprising an isotropic or low birefringence second copolyester (corresponding to recited “polyester resin (resin A)”) comprising:

(i) carboxylate units comprising second main carboxylate units (e.g., same as the first copolyester, such as naphthalate) and second comonomer carboxylate units (e.g., same as the first copolyester, such as terephthalate, etc.); and

(ii) glycol units comprising first main glycol units (e.g., same as the first copolyester, such as C2-C4 diols, such as ethylene glycol, etc.) and second comonomer glycol units (e.g., same as the first copolyester, such as derived from ether glycols such as triethylene glycol, polyethylene glycol, etc.);

The MOF can comprise a stack containing 100-300 optical layers wherein the first optical layers and second optical layers are generally arranged in alternating order, wherein optional non-optical layers can, but are not required to be, present one or both surfaces of the MOF, therefore the second optical layers can form one or more surfaces of the MOF.  The MOFs are useful for providing selective polarization and/or reflection properties.  Two or more MOFs can be laminated together to improve reflectivity and/or provide a mirror. NEVITT ET AL ‘863 further discloses that the disclosed MOFs can contain optical layers with a mixture of different thicknesses (e.g., with λo being the design wavelength, the layers generally have thicknesses of 5/4 λo or more, optionally combined with thicker layers with thicknesses of greater than 5 λo and/or up to 10 λo, and further optionally combined with thinner layers with thicknesses of λo or less.) wherein a stack of thinner layers and a stack of thicker layers can be combined to produce a hybrid multilayer reflective body. (entire document, e.g., paragraph 0005, 0029-0030, 0037, 0039, 0061, 0067, 0081, 0101-0103, 0110-0111, etc.)
	HEBRINK ET AL ‘931 discloses that it is well known in the art that the presence of certain diols (e.g., triethylene glycol; polyethylene glycol, etc.) in naphthalate-based copolyesters used as optical layers for multilayer optical films (MOF) generally lower the glass transition temperature (Tg) of the copolyesters (e.g., less than 30 ºC, and as low as -100 ºC) and thereby provide said low Tg naphthalate-based copolyesters and MOFs made using said low Tg copolyesters as optical layers with useful elastomeric characteristics. (paragraph 0002, 0006, 0009, 0013-0015, 0049, 0053, 0057, 0059, 0062-0067, 0070-0071, 0074-0078, 0084-0086, 0092, etc.)
 	OUDERKIRK ET AL ‘982 discloses it is well known in the art to select the glass transition temperatures of the polymers used to form the alternating layers in MOFs to be compatible in order to prevent cracking during stretching. The reference further discloses that it is well known in the art to incorporate minor amounts of comonomers in (co)PEN resins used in multilayer optical films in order to provide various useful benefits (e.g., improved interlayer adhesion, improved matching of Tg values for stretching, etc.) which can be sufficiently advantageous to offset or counter-balance minor reductions in refractive index.  (line 41-53, col. 5; line 26-37, 47-55, col. 9; etc.)
 	SHETTY ET AL ‘318 discloses that it is well known in the art to that long chain ether-containing glycols used in the production of thermoplastic copolyesters for optical applications (e.g., poly(ethylene oxide) glycol, also known as polyethylene glycol; poly(propyl oxide) glycol, also known as polypropylene glycol; poly(tetramethylene oxide) glycol, also known as polytetramethylene ether glycol; etc.) have typical molecular weights above about 400 (preferably about 400-4,4000). (line 27-33, col. 3; etc.)
 	HIRAHARA ET AL ‘366 discloses that it is well known in the art to utilize minor amounts (e.g., less than 20 mol%) of ether-containing glycols with a formula represented by [(CH2)nO]m, with n being between 1-6 and m being at least 4 as comonomers for thermoplastic polyester resins. (line 45-55, col. 9; etc.)
 	Regarding claims 11-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate minor amounts of Tg-modifying long chain ether-containing diol monomers (e.g., polyethylene glycol, etc.) to form the first optical layers and/or the second optical layers of the MOFs of NEVITT ET AL ‘863 in order to produce optical films and articles with enhanced optical and other performance properties (e.g., improved interlayer adhesion, reduced extrusion and processing temperatures, etc.) as suggested in HEBRINK ET AL ‘931 and OUDERKIRK ET AL ‘982.
 	Further regarding claim 11, copolyesters containing comonomer glycol units derived from commercially available long chain ether-containing glycols (e.g., polyethylene glycol) typically used in the production of copolyesters meet the requirement of resins containing “a structure represented by the formula (1)”, because for copolyesters containing glycol units derived from said polyethylene glycols have typical molecular weights between 400-4000 (as evidenced by SHETTY ET AL ‘318) would contain structures in accordance with recited formula (1) in which m=2 and m x n exceeds 10 (i.e., 5 or more ethylene oxide units) as illustrated by HIRAHARA ET AL ‘366.
	Regarding claim 19, one of ordinary skill in the art would have incorporated effective amounts of known long chain ether-containing diols (e.g., polyethylene glycol, polypropylene glycol, polytetramethylene ether glycol, etc.) as suggested by HEBRINK ET AL ‘931 in the first and second copolyesters in the MOFs of NEVITT ET AL ‘863 in order to lower the Tg of said first and second copolyesters and thereby provide lower Tg optical films (as represented by a peak value of loss tangent (tan δ) of 120 ºC or less) with relatively elastomeric characteristics (e.g., improved flexibility, softness, elasticity, etc.) as deemed desirable or advantageous for specific usages (e.g., for bendable optical, reflective, and/or polarizing films; application to curved or complex surfaces, etc.).
 	Additionally and/or alternatively, regarding claim 19, one of ordinary skill in the art would have adjusted the Tg values of the first and second copolyesters used to form the first and second optical layers in the MOFs of NEVITT ET AL ‘863 by incorporating known Tg-lowering comonomers (e.g., derived from ether glycols such as polyethylene glycol, polypropylene glycol, etc.) as suggested by HEBRINK ET AL ‘931 in order to facilitate compatibility and/or adhesion between the first and second optical layers as suggested by OUDERKIRK ET AL ‘982 (represented by a loss tangent (tan δ) of 120ºC or less) during manufacturing and usage (e.g., to prevent delamination of the alternating optical layers when the MOF supports are flexed to conform to articles with compound curvatures, etc.).
 	Regarding claim 20, one of ordinary skill in the art would have utilized an optical stack design containing combination of first and second optical layers with similar thicknesses (i.e., thicknesses about 5/4 λo), combined with a first (or second) optical layer with a substantially greater thickness (e.g., thicknesses of greater than 5 λo and/or up to 10 λo) in order to obtain MOFs with specific reflectance and/or transmission and/or polarization characteristics for specific applications.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but are not persuasive.
 	(A) Applicant argues that the newly added limitations to claim 1 makes claims 1-3, 5-7, 10 fully enabled over the entire scope of the present claims and thereby overcome the rejections under 35 U.S.C. 112(a) in the previous Office Action mailed 01/25/2022.  However, while the newly added limitations to claim 1 address some of the issues regarding the inadequate scope of enablement, other issues remain as fully discussed above -- in particular, but not limited to, with respect to the type of polyester (resin A) and the type of thermoplastic resin (resin B). 
 	(B) Applicant’s arguments with respect to HEBRINK ET AL ‘671 have been considered but are deemed moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 05/24/2022. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787